                       Case 2:17-cv-00495-JD Document 352 Filed 12/02/19 Page 1 of 2




                                                                    901 Main Street
                                                                    Dallas, TX 75202
         Jeremy A. Fielding, P.C.                                    United States
          To Call Writer Directly:                                                                                               Facsimile:
            +1 214 972 1754                                         +1 214 972 1770                                           +1 214 972 1771
      jeremy.fielding@kirkland.com
                                                                   www.kirkland.com




                                                                December 2, 2019



           The Honorable Jan E. DuBois
           United States District Court - Eastern District
           of Pennsylvania
           James A. Byrne United States Courthouse
           601 Market Street, Room 12613
           Philadelphia, PA 19106-1766



                   Re:        Eddystone Rail Company, LLC v. Bridger Logistics, LLC, et al.; Case No. 2:17-
                              cv-00495 - Eastern District of Pennsylvania

          Dear Judge DuBois:

                On behalf of Defendants Julio Rios and Jeremy Gamboa (together, the “Individual
          Defendants”), I write to briefly address the opposition Eddystone filed to the Individual
          Defendants’ motion for leave to file a reply in support of their motion to dismiss. Dkt. 351.

                   First, we are surprised that Eddystone opposes the Individual Defendants’ motion for leave
          to file a reply, given that - years earlier in this case - Judge Kelly signed an order permitting all
          parties to file a reply without seeking leave of court. See Dkt. 50 (“For purposes of this action, it
          is hereby ORDERED that the parties may file any reply or surreply without seeking leave of
          court.”). The parties have operated under this order for over two years, and Eddystone has availed
          itself of its right to file a reply and/or surreply throughout the case. See Dkts. 53, 54, 93, 94, 113,
          152, 189, 271, 273, 281, 282, 304, 305 and 307. While the Individual Defendants understand this
          order to still be in effect, they filed the motion for leave in an abundance of caution and in deference
          to the Court.

                 Second, even if the order did not apply, Plaintiffs’ opposition is in substance only a
          surreply―addressing the merits of the Individual Defendants’ arguments―and does nothing to
          describe why the Individual Defendants motion for leave does not meet the Court’s “absolutely
          necessary” standard, which it does. See Dkt. 348 (describing reasons a reply is necessary).




Beijing   Boston   Chicago   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco   Shanghai   Washington, D.C.
          Case 2:17-cv-00495-JD Document 352 Filed 12/02/19 Page 2 of 2




Hon. Judge Jan DuBois
December 2, 2019
Page 2


        For these additional reasons, we ask that the Court grant the motion for leave and permit
the Individual Defendants to file a reply in support of their motion to dismiss under Rule 12(b)(1).

                                                     Sincerely,




                                                     Jeremy A. Fielding, P.C.
